EXHIBIT 10.1


[logo.jpg]


September 27, 2007


Ms. Janet Scardino


Re: Offer of Employment


Dear Janet:


It gives me great pleasure to confirm our offer for you to join The Knot, Inc.
as President and Chief Marketing Officer, reporting solely and directly to the
Chief Executive Officer. Your appointment to these positions is subject to the
approval of the Company’s Board of Directors and your commencement of employment
will be the later of October 8, 2007 or the date of such Board approval. Upon
your appointment by the Board, you will be designated as an executive officer of
the Company, and will serve together with the other officers designated as such
by the Board (presently, the Chief Executive Officer, Chief Operating Officer,
Chief Financial Officer and Chief Technology Officer). Your powers and duties as
President will be as set forth in the Company’s by-laws.
 
Please understand that this offer is conditional upon our completion of
customary background checks, your signing of the annexed non-disclosure,
non-competition and non-solicitation agreement, as well as your compliance with
the U.S. Citizenship and Immigration Services regulations requiring the
establishment of your identity and right to work in the United States.
 
Compensation Terms
 
If you commence employment with The Knot, your compensation package would
consist of the following terms. These terms are subject to the approval of the
Compensation Committee of the Board of Directors, upon the recommendation of the
Company’s management.
 
Base Salary
 
Your annualized salary rate is $300,000, which will be paid semi-monthly, on the
15th and on the last workday of the month. Salary will be reviewed no less
frequently than annually for purposes of potential increase.
 
Incentive Bonus
 
You will be eligible to earn an annual cash incentive bonus with respect to 2008
and future years, expressed as a percentage of base salary. Your target and
maximum bonus opportunities will be set by the Compensation Committee. The
amount of your actual bonus will be determined according to your achievement of
certain performance criteria established by the Compensation Committee. The
incentive bonus will be conditioned upon the other terms and conditions of the
incentive compensation program for executive officers, as may be in effect from
time to time, and is payable following the completion of The Knot’s annual
audit. The incentive bonus is not guaranteed and is completely discretionary;
you may receive an incentive bonus in one year but not the next.
 
 
 

--------------------------------------------------------------------------------

 
For the year ending December 31, 2007, you will be guaranteed to receive a bonus
of no less than $25,000, payable at the same time as incentive bonuses are paid
to the other executive officers.
 
Restricted Stock Grant
 
You will receive a restricted stock grant of 50,000 shares, which will vest over
a four-year term, with the first 25% of the grant vesting on the first
anniversary of the grant, and the balance of the grant vesting in equal monthly
installments thereafter. The restricted stock grant will be made as soon as
possible following the commencement of your employment, and will be subject to
the standard terms and conditions of The Knot’s 1999 Stock Incentive Plan and a
restricted stock agreement between you and The Knot. Your restricted stock
agreement will provide that if The Knot is acquired by merger, asset sale or
sale of more than 50% of its voting securities by the stockholders (in each case
in accordance with the definition of “change in control” under the Stock
Incentive Plan), in addition to those shares of restricted stock that have
previously vested before such change in control in accordance with the regular
vesting schedule, an amount of shares of restricted stock shall vest upon such
event equal to the greater of (1) the shares of restricted stock that would
otherwise have vested during the one year period following the change in
control, and (2) 50% of the shares of restricted stock that are not vested on
the date of the change in control.
 
Other Compensation
 
You will be eligible to participate in future incentive compensation programs
for executive officers, if and when such programs are established by the
Compensation Committee of the Board of Directors, at a level commensurate with
your position at the time awards are granted and on the same general terms and
conditions as apply to the other executive officers of the Company. Without
limiting the foregoing, your participation in future equity grant programs made
available to executive officers will not be reduced as compared to other
executive officers because of your restricted stock grant made pursuant to this
letter. In addition, in no event will the terms of equity awards granted to you
(including your restricted stock grant made pursuant to this letter) with
respect to accelerated vesting upon a “change in control” be less favorable than
the terms made available to any other executive officer, and the Company will
cause any award to be modified if and as necessary to carry out this provision.
 
Severance
 
If your employment is involuntarily terminated without cause by The Knot or a
successor entity, or if you resign for “Good Reason,” you shall receive a
lump-sum payment equal to your annualized base salary, at your rate of pay in
effect immediately prior to such termination or resignation, and for 12 months
after such termination or resignation receive all benefits (other than vesting
of any equity award) that were associated with your employment immediately prior
to such termination or resignation (to the extent and at such levels that these
benefits remain available to employees of The Knot generally during such
12-month period). The Company shall pay the lump-sum payment in connection with
an involuntary termination without cause upon such termination, and the lump-sum
payment in connection with a Good Reason resignation within 10 business days of
your written notice to the Company of such resignation.
 
An involuntary termination “without cause” shall mean a termination of
employment other than for death, disability, termination for cause or any
resignation by you other than a resignation for Good Reason. “Cause” shall mean
(1) your material failure to perform the principal elements of your duties to
The Knot or any of its subsidiaries, which failure is not cured within 20 days
following written notice to you specifying the conduct to be cured, (2) your
conviction of, or plea of nolo contendere to, a felony (regardless of the nature
of the felony) or any other crime involving dishonesty, fraud, or moral
turpitude, (3) your gross negligence or willful misconduct (including but not
limited to acts of fraud, criminal activity or professional misconduct) in
connection with the performance of your duties and responsibilities to The Knot
or any of its subsidiaries, (4) your failure to substantially comply with the
rules and policies of The Knot or any of its subsidiaries governing employee
conduct or with the lawful directives of the Board of Directors of The Knot, or
(5) your breach of any non-disclosure, non-solicitation, non-competition or
other restrictive covenant obligations to The Knot or any of its subsidiaries.
“Good Reason” shall mean (1) any reduction of your base salary, (2) the
relocation of your principal place of business outside of New York City, or (3)
the material diminution of your responsibilities or authority, any reduction of
your title or any change in the reporting structure set forth in the first
paragraph hereof.
 
 
 

--------------------------------------------------------------------------------

 
Benefits and Other Terms
 
Benefits
 
You will be eligible to participate in The Knot benefits program starting with
the first of the month following 60 days of employment, on terms equivalent to
those for other executive officers. You will be eligible to participate in our
401(k) plan after completion of one (1) year of service and our Employee Stock
Purchase Plan after completion of five (5) months of service. A full description
of your benefits is contained in official plan documents that will be available
to you. Please be advised that this letter describes policies and benefits
currently available and that The Knot reserves the right to amend, change and
terminate its policies, programs and employee benefit plans at any time during
your employment.
 
At-Will Employment
 
Please understand that, if employed by The Knot in this position, your
employment will be “at will,” meaning that either you or The Knot may terminate
the relationship at any time, with or without cause or notice. Please also note
that The Knot reserves the right to revise, supplement, or rescind any of its
policies, practices, and procedures (including those described in the Employee
Handbook) as it deems appropriate in its sole and absolute discretion.
 
No Violation of Contract
 
By accepting this offer of employment, you represent and warrant that you are
honoring all of the provisions of any agreement between you and any current or
former employer (including all provisions that remain in effect after your
employment is terminated), and that your acceptance of employment with The Knot
is not a violation of any agreement with any third party under which you incur
any obligations that conflict with or will otherwise prevent you from performing
your obligations with The Knot. Additionally, please be advised that it is The
Knot’s corporate policy not to obtain or use any confidential information,
proprietary information or trade secrets of its competitors or others, unless it
is properly obtained from sources permitted to disclose such information. By
signing this letter below, you are acknowledging that you have been advised of
this policy and that you accept and will abide by this policy. It is not our
intention or desire to make use of any proprietary information to which you may
have had access during your previous employment. You are being hired to apply
for The Knot, and are expected to apply for The Knot, only the general,
non-trade secret skills and knowledge that you have developed throughout your
career and that you are free to use under all applicable federal and state laws.
In the event that you are in possession of any confidential non-public
information by virtue of your prior employment, you further agree that you will
not engage and have not engaged in any activity that is inconsistent with the
rights of such prior employer which could subject The Knot, its parent companies
and affiliates or any of its employees to liability.
 


*  *  *  *  *
 
 
 

--------------------------------------------------------------------------------

 
Janet, we look forward to your joining The Knot! Please indicate your acceptance
of this offer by responding via email and then mailing the original signed and
dated version of this letter to Director of Human Resources, at The Knot, Inc.,
462 Broadway, 6th Floor, New York, NY 10013. We hope we will have a mutually
rewarding association. If you have any questions regarding this offer, please
call me at (212) 219-8555.
 
Sincerely,


/s/ DAVID LIU


David Liu
Chief Executive Officer




By signing, dating and returning this letter, you accept our offer of
employment.





/s/ JANET SCARDINO 9/28/07 Janet Scardino Date

 
 
 
 

--------------------------------------------------------------------------------

 